DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        PRINCE G. ROBERTS,
                             Petitioner,

                                    v.

                        STATE OF FLORIDA,
                           Respondent,

                              No. 4D19-2439

                          [January 16, 2020]

   Petition for writ of habeas corpus to the Circuit Court for the
Nineteenth Judicial Circuit, Okeechobee County; Michael C. Heisey,
Judge; L.T. Case No. 472007CF000259A.

  Prince G. Roberts, Orlando, pro se.

   Ashley Moody, Attorney General, Tallahassee, and Jessenia J.
Concepcion, Assistant Attorney General, West Palm Beach, for
respondent.

PER CURIAM.

  Affirmed.

TAYLOR, KLINGENSMITH and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.